JUDGE White
delivered the opinion of the Court.
The plaintiff in Error suggests diminution and moves for a certiorari. The grounds of the motion are, that the Clerk has failed to insert in the Record sent up a bill of sale and promissory note which were designed to be made part of the bill of Exceptions. Upon inspection it appears that they are merely spoken of and referred to in general terms as papers read on the trial, and requested to be inserted in the bill of Exceptions. Whenever it is intended to incorporate in a bill of Exceptions a paper read or offered to be read, it is indispensable to set out a copy in the bill of Exceptions before the same is sealed, or so to describe the paper by its date, amount, parties, or other identifying features, as to leave no room for mistakes in the transcribing officer. If this strictness be not required, a different paper from that intended or referred to might be inserted by mistake or design: and the question which would afterwards arise *414on the Record be thereby' materially affected. As the bill of sale and note mentioned have not been described in conformity to this principle, or with any reasonable degree of certainty, they could not hereafter be made a part of the Record without great danger of imposition or mistake. The motion must be denied.